Tarragon CorporationExhibit Contacts: Broadgate Consultants, LLC Alan H. Oshiki (212) 232-2222 aoshiki@broadgate.com Tarragon Corporation William S. Friedman (212) 949-5000 wfriedman@tarragoncorp.com Tarragon Corporation Announces Second Quarter 2008 Financial Results NEW YORK CITY, August 11, 2008 - Tarragon Corporation (Nasdaq: TARR), a leading urban homebuilder specializing in the development and marketing of high-density residential communities, today announced its financial results for the second quarter ended June 30, 2008. Second Quarter Financial Results Consolidated revenue for the second quarter of 2008 was $64.4 million, compared to $69.9 million in the same period of 2007. Homebuilding sales, including revenue from unconsolidated properties, were $48.3 million in the second quarter of 2008, compared to $84.5 million in the same period of The loss from continuing operations was ($39.5 million) in the second quarter of 2008, compared to a loss of ($155.0 million) in the same period of 2007. The net loss for the second quarter of 2008 was ($39.4 million), or ($1.37) per diluted share, compared to a net loss of ($181.0 million), or ($6.31) per diluted share, in the second quarter of 2007. The loss in the second quarter of 2007 included impairment charges of $199.0 million, of which $39.1 million was presented in cost of sales and $38.7 million was presented in discontinued operations.Impairment charges of $19.5 million were recorded in the second quarter of 2008.Of this amount, $709,000 was presented in cost of sales. Six-Month Financial Results Consolidated revenue for the first six months of 2008 was $229.1 million, compared to $214.2 million for the same period of 2007.Homebuilding sales, including revenue from unconsolidated properties, were $202.3 million in the first six months of 2008 compared to $215.0 million in the same period of The loss from continuing operations during the first six months of 2008 was ($55.7 million) compared to a loss of ($156.4 million) for the same period of The net loss for the first six months of 2008 was ($48.2 million), or ($1.69) per diluted share, compared to a loss of ($185.3 million), or ($6.55) per diluted share, in the comparable period of 2007. The 2008 and 2007 periods included impairment charges of $34.1 million and $203.4 million, respectively.Of these amounts, $1.7 million and $43.5 million, respectively, were presented in cost of sales.In addition, in the 2007 period, impairment charges of $38.7 million were presented in discontinued operations. Sales, Orders and Backlog In the second quarter of 2008, the Company recorded sales of 142 homes representing $48.3 million compared with 407 homes for $84.5 million in the second quarter of In the second quarter of 2008 the Company wrote 41 net new orders totaling $5.0 million at an average sale price of $121,000, compared with 360 net new orders totaling $69.0 million for the same period in 2007 at an average sale price of At the end of the second quarter of 2008, the Company’s backlog, excluding land development, was $31.4 million representing 82 homes compared with $194.2 million at the end of the second quarter of 2007 representing 482 homes.The average contract price was $383,000 at June 30, 2008 compared to $403,000 at June 30, 2007. Active Projects At June 30, 2008, Tarragon’s active for-sale communities (including backlog) totaled 987 homes in 11 communities, representing about $328.3 million in projected revenue, compared to 3,147 homes representing $1 billion in projected revenue at June 30, Development Pipeline The Company’s homebuilding pipeline at the end of the second quarter of 2008, which is comprised of sites owned or controlled by the Company not yet included in active developments, totaled nearly 1,600 homes in nine communities compared to 3,757 homes in 18 communities at the end of the second quarter last year. Based on the number of units, 60 percent of the development pipeline comes from rental developments, 22 percent from high- and mid-rise developments, 5 percent from townhome communities and 13 percent from mixed residential and commercial communities.Tarragon has a 70 percent, weighted-average ownership interest in the development pipeline. Investment Division The Investment Division, comprising 7,696 apartments as of June 30, 2008, had net operating income for the second quarter of $9.1 million, compared with the previous year’s net operating income of $12.5 million from 11,920 apartments.Same store apartment net operating income was $8.3 million for both the second quarter of 2008 and the second quarter of For the first six months of 2008, the Investment Division had net operating income of $18.9 million, compared with income of $26.3 million for the first half of 2007.
